DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/21 has been entered.
 
Response to Amendment
	Claims 1-6 are currently pending.  The amended claims do overcome the previously stated 103 rejection.  However, upon further consideration, claims 1-6 are rejected under the following new 103 rejection.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/29/21 was filed after the mailing date of the Final Rejection on 1/29/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mommer et al (US 2011/0192564) in view of Kushihara et al (US 2017/0174879).
Regarding claims 1-6, Mommer et al discloses a vehicle “500” comprising an energy supply section “504” (battery pack) including a plurality of energy storage devices “506” (battery stack), a thermally conductive sheet material / foam layer (heat transfer member), and a conduits “508” (cooler) for supplying a temperature control medium that can cool the energy supply section; wherein the energy storage devices, the thermally conductive sheet material, and the conduits are brought into contact with each other in this order; wherein the foam layer includes a polymer (resin) selected from silicone, …, epoxy resin; for example, a silicone foam that can be cured ([0058],[0059], [0066]).
	However, Mommer et al does not expressly teach a heat transfer member comprising rubber particles, wherein the rubber particles are styrene-butadiene rubber, wherein the rubber particles are encapsulated within the resin to form the heat transfer member (claims 1, 2, 3); wherein the content ratio of the rubber particles is 20 mass% or less (claim 4); wherein the content ratio of the rubber particles is 15 mass% or less (claim 5); wherein the content ratio of the rubber particles is 5 mass% or more (claim 6).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Mommer foam layer to include rubber particles that are styrene-butadiene rubber, wherein the rubber particles are dispersed within the resin, wherein the content ratio of the rubber particles is 10 mass% in order to provide a layer that is capable of exhibiting a lower elasticity and a higher strength without lowering a glass-transition temperature such that stress of the resin can be lowered without impairing the properties that are inherent to the resin ([0002],[0008]).  Examiner’s note:  the Office takes the position that the curable silicone resin taught by Mommer inherently has heat conductivity higher than that of the styrene-butadiene rubber taught by Kushihara because the combination of Mommer and Kushihara teaches the same materials as the present invention.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729